DETAILED ACTION
	In response to the Office Action mailed 09/15/2021, the RCE was filed 12/15/2021:
Claims 1, 3-5, 7, 8, 11, 12, and 15-18 have been amended.
Claims 6 and 14 have been cancelled.
Claims 19 and 20 have been added.
Claims 1-5, 7-13, and 15-20 are pending.
Response to Arguments
Applicant’s arguments, see page 11, filed 12/15/2021, with respect to independent claims 1, 15, and 17 have been fully considered and are persuasive.  The rejection of claims 1-58, 7-13, and 15-18 has been withdrawn. Specifically, applicant argues, that the prior art fails to teach the details of   "[displaying] a status relating to use of the plurality of radiation detecting units . .. on a display unit," as recited in independent claim 1. Further, the X-ray examination progress apparatus as disclosed by Sake fails to disclose "associate[ing] the selected radiation detecting unit with the at least one of the plurality of portable information terminals in response to an instruction from an examiner," as recited in independent claim 1.  After further examination, the examiner is in agreement.
Allowable Subject Matter
Claims 1-5, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see response to arguments above.  Since independent claims 1, 15, and 17 recite similar limitations to the limitations above, the claims are deemed patentable over the prior art of record.  Claims 2-5, 7-13, 16, and 18-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884